               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                       CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:93-00196-02

JEROME THOMAS



                  MEMORANDUM OPINION AND ORDER

     On March 19, 2019, counsel for defendant filed a memorandum

addressing defendant’s eligibility for a reduced sentence under

the First Step Act.   (ECF No. 415).    Counsel for defendant argues

that defendant is eligible for a reduction and that the court

should sentence defendant to time served.        The United States is

hereby ORDERED to file a response to defendant’s memorandum no

later than April 2, 2019.

     The court DIRECTS the Clerk to send a copy of this Order to

the Federal Public Defender, the United States Attorney, the

United States Probation Office, and the United States Marshal.

          IT IS SO ORDERED this 20th of March, 2019.

                               ENTER:




                              David A. Faber
                              Senior United States District Judge
